894 N.E.2d 761 (2008)
PEOPLE State of Illinois, respondent,
v.
Tim DANIEL, petitioner.
No. 106398.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to modify its judgment in People v. Daniel, case No. 1-06-2148 (04/11/08), to retain jurisdiction of the appeal pending the outcome of the fitness *762 hearing ordered by the appellate court, as the appellate court may be required to address the remaining issues raised on appeal, including sufficiency of the evidence, based upon the outcome of the fitness hearing in order to secure to defendant his right to appeal or to avoid double jeopardy concerns.